Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minseung Ahn on 5/2/22.
The application has been amended as follows: 
1.	(Currently Amended) A display control device for a work machine that has a work implement including a bucket and is configured to construct a construction object, the display control device comprising:
a processor configured to: 
generate a display signal including at least one of a target line of the construction object or a control line different from the target line, the control line indicating a depth that the bucket is not allowed to enter when the construction object is constructed, 
determine whether a work state of the work machine corresponds to a predetermined work state, 
based on determining that the work state of the work machine corresponds to the predetermined work state, cause the target line to be displayed without causing the control line to be displayed,
generate a first display signal for causing the control line to be displayed based on determining that the work state does not correspond to the predetermined work state, and
display an illustration of the bucket and a line segment representing a bottom surface of the bucket, the line segment being in contact with a bottom line of the illustration of the bucket and protruding toward the control line or the target line relative to an end of the bottom line.
2. (Previously Presented) The display control device according to claim 1, wherein the processor is further configured to, based on determining that the work state of the work machine does not correspond to the predetermined work state, acquire an offset distance of the control line and to display the control line at a position offset from the target line based on the offset distance.
3. (Canceled)
10.	(Currently Amended) A display device for a working machine, the working machine being configured to construct a construction object, the display device comprising:
a display unit configured to display at least one of a target line of the construction object or a control line different from the target line, the control line indicating a depth that a bucket of the work machine is not allowed to enter when the construction object is constructed,
wherein the display device is configured to: 
based on a determination that a work state of the work machine corresponds to a predetermined work state, cause the display unit to display the target line without causing the control line to be displayed,
generate a first display signal for causing the control line to be displayed based on determining that the work state does not correspond to the predetermined work state, and
display an illustration of the bucket and a line segment representing a bottom surface of the bucket, the line segment being in contact with a bottom line of the illustration of the bucket and protruding toward the control line or the target line relative to an end of the bottom line.
11.	(Currently Amended) A display control method, comprising:
generating a display signal including a target line of a construction object or a control line different from the target line, the control line indicating a depth that a bucket of a work machine is not allowed to enter when the construction object is constructed; 
determining whether a work state of the work machine corresponds to a predetermined work state; 
based on determining that the work state of the work machine corresponds to the predetermined work state, causing the target line to be displayed without causing the control line to be displayed;
generating a first display signal for causing the control line to be displayed based on determining that the work state does not correspond to the predetermined work state; and
displaying an illustration of the bucket and a line segment representing a bottom surface of the bucket, the line segment being in contact with a bottom line of the illustration of the bucket and protruding toward the control line or the target line relative to an end of the bottom line.
12. (Canceled)
13.	(Currently Amended) The display control device according claim  1, wherein the line segment extends further than a bottom end of the illustration of the bucket.
14.	(Currently Amended) The display control device according claim   1, wherein the display control device is configured to: 
determine an angle defined between the line segment and the target line; and
determine that the work state of the work machine is the predetermined work state based on the angle defined between the line segment and the target line being less than a predetermined value.
15. (Canceled) 
16. (Previously Presented) The display control device according claim 1, wherein the processor is configured to display an icon indicating whether or not the work state of the work machine is the predetermined work state.
17. (Canceled)
18. (Canceled)
Allowable Subject Matter
Claims 1-2,5-11,13-14,16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach specifically having two modes: a) a work state with the target line and line segment protruding towards the target line and b) not a work state with a control line and line segment protruding towards the control line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:00-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616